       Case: 3:21-mj-00120-slc Document #: 1-1 Filed: 09/10/21 Page 1 of 4




                                       AFFIDAVIT
STATEOFWISCONSIN              )
                              ) ss.
DANE COUNTY                   )

     I, Mark Meyers, having been duly sworn, depose and state as follows:

      1.      I have worked as a special agent with the Federal Bureau of Investigation

(FBI) since 2014. From 2015-2020 I was assigned to investigate violent crimes near

Bemidji, Minnesota on the Red Lake Indian Reservation. I have training and experience

investigating violent crimes. For example, I have authored numerous criminal

complaints and search warrants related to violent crimes and have participated in their

execution. I have attended numerous trainings related to the investigation of violent

crimes. Prior to working for the FBI, I worked for the Sparta Police Department from

2007-2014,

       2.     The facts in this affidavit come from my training and experience, as well

as my participation in the investigation including from reports prepared by and

obtained from Army personnel working at Fort McCoy, and other federal law

enforcement agents and officers, all of whom I believe to be truthful and reliable.

      3.      This affidavit does not contain every fact I know about this investigation,

but is merely intended to show probable cause to believe that Mohammad Haroon

Imaad committed a violation of Title 18, United States Code, Sections 113(a)(8) (Assault

of a Spouse by Strangling).

       4.     Title 18, United States Code, Section 113(a), states "Whoever, within the

special maritime and territorial jurisdiction of the United States is guilty of an assault
       Case: 3:21-mj-00120-slc Document #: 1-1 Filed: 09/10/21 Page 2 of 4




shall be punished as follows: ... (8) Assault of a spouse, intimate partner, or dating

partner by strangling, suffocating, or attempting to strangle or suffocate ... "

       5.     Fort McCoy is a United States Army base located in the Western District of

Wisconsin and is under the territorial jurisdiction of the United States. Title 18 United

States Code, Section 7(3); Wis. Stat. 1.02(2).

Background

       6.     At the end of August 2021 approximately 13,000 refugees from

Afghanistan have been resettled onto Fort McCoy. They are still currently living there

in various buildings as of the date of this affidavit.

Probable Cause for Assault of a Spouse by Strangling

       7.     On September 7, 2021, Army soldiers responded to a domestic disturbance

at Fort McCoy among the Afghan refugee population. B.I., a female Afghan refugee,

told one of the soldiers (through an interpreter) that she had been struck and choked by

her husband. She also notified the soldier that her husband struck the children on

multiple occasions. The soldier noted that he saw visible bruising on B.I.'s right eye and

redness on the front portion of her throat.

       8.     With the assistance of an interpreter and a soldier, a statement was written

that B.I. adopted, which described the incident that took place during the morning of

September 7, 2021 and included the following questions and answers:

       Q: Is this the first time he put hands on you?

       A: No, this is not the first time. He beat me many times in Afghanistan to the

       point I lost vision in both eyes.


                                                 2
       Case: 3:21-mj-00120-slc Document #: 1-1 Filed: 09/10/21 Page 3 of 4




       Q: What's the pain in your neck from?

       A: Mohammed chocked [sic] me and threatened to kill me.

       9.     A female soldier took photographs of B.I. that show redness on her neck

and shoulders.

       10.   Because of this incident, B.I. and her children were moved into an all-

female barracks.

      11.    On September 9, 2021, B.I. fainted and was taken to receive medical

treatment at the Troop Medical Clinic on Fort McCoy. She was interviewed by a soldier

there through an interpreter. She stated that she had been the victim of hitting,

strangulation, verbal abuse as well as rape since arriving to Fort McCoy at the hands of

Mohammad Imaad. She stated that Mohammad Imaad has repeatedly threatened her,

telling her that nine women have been killed since getting to Fort McCoy and that she

would be the tenth. According to B.I., Mohammad threatened to send her back to

Afghanistan where the Taliban could deal with her. According to B.I., Mohammad told

her that the police would not believe anything that she told them.

      12.    B.I. told officers that her mom was currently in Building 2610 (the all-

female barracks) and she was worried for her mother's safety. A soldier went there to

protect her mother and immediately upon the soldier's arrival he noticed a male

walking towards the front door who informed the soldier that he was looking for his

wife who was in the clinic. Another soldier asked the individual how many children he

had, and he replied an oldest son and two daughter. At that point, since the soldiers

knew that B.I. and Mohammad had an oldest son and two younger daughters, the


                                            3
       Case: 3:21-mj-00120-slc Document #: 1-1 Filed: 09/10/21 Page 4 of 4




soldier detained the individual. The individual later identified himself as Mohammad

Haroon Imaad.

      Dated this 10th day of September 2021.


                                       Mark Meyers
                                       Special Agent, Federal Bureau of Investigation


Sworn to me telephonically this 10th day of September 2021.




James D. Peterson
Chief United States District Judge




                                           4
